Citation Nr: 1426818	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement of an initial evaluation of posttraumatic stress disorder (PTSD) with bipolar disorder and dementia in excess of 30 percent from October 4, 2001, in excess of 50 percent from March 5, 2009, in excess of 70 percent from April 7, 2010 to July 22, 2010, and in excess of 70 percent from September 1, 2010, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In an August 2010 rating decision, the Veteran was awarded an increased rating for his service-connected PTSD with bipolar and dementia, resulting in a 50 percent rating effective March 5, 2009 and a 70 percent rating effective April 7, 2010.  A temporary 100 percent evaluation was effective July 23, 2010.  Thereafter, the 70 percent rating was again in place, from September 1, 2010, forward.  Therefore, the increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to January 31, 2007, the Veteran's PTSD with bipolar disorder and dementia resulted in occupational and social impairment with reduced reliability and productivity.

2.  From January 31, 2007, forward, to exclude the Veteran's hospitalization in July 2010 that prompted a temporary 100 percent disability rating,  the Veteran's  PTSD with bipolar disorder and dementia resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  Prior to January 31, 2007, the criteria for a disability rating of 50 percent, but no higher, for the Veteran's PTSD with bipolar disorder and dementia, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  From January 31, 2007 through July 22, 2010 and from September 1, 2010, forward, the criteria for a disability rating of 70 percent, but no higher, for the Veteran's PTSD with bipolar disorder and dementia, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Board has also considered the longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the present appeal, the Veteran seeks an increased rating for PTSD with bipolar disorder and dementia in excess of 30 percent from October 4, 2001, in excess of 50 percent from March 5, 2009, in excess of 70 percent from April 7, 2010 to July 22, 2010, and in excess of 70 percent from September 1, 2010, forward.  The Veteran's disability has been evaluated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  
A 30 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

Turning to the evidence of record, in a March 2002 general psychiatric evaluation, the Veteran reported feelings of depression, anxiety, and frequent suicidal thoughts.  However, he indicated that he was in a good mood when working and preferred to stay busy.  He stated he was on "good terms" with his two children.  A history of substance abuse was documented, but the examiner noted the Veteran seemed to obtain some stability and progress with continued sobriety, which began in April 2000.  He was assigned a GAF score of 60.

In his April 2003 Notice of Disagreement, the Veteran reported nightmares and "periods of extreme high and lows."  He again reported suicidal ideation.

VA records include two brief hospital stays for PTSD in April and August of 2004 for PTSD.  Both hospitalizations were less than twenty-one days in duration.  See 38 C.F.R. § 4.29.  Upon release, the Veteran's GAF scores were 70 and 61, respectively.

After his October 2004 release, VA records through January 2007 show the Veteran continued to report mood swings and nightmares.  During this time, the Veteran also reported stress related to finances and the development of Parkinson 's disease.  However, he was consistently described as alert and oriented.  He denied hallucinations and suicidal or homicidal ideation.  His GAF scores ranged from 50 to 58.  He also indicated that he enjoyed working in photography, to include working with co-workers.  He reported improved relationships with his children.  

Next, a psychiatric evaluation was performed on January 31, 2007.  At that time, the examiner indicated there were no obvious signs of tension, anxiety, impatience, anger, or agitation throughout the interview; however, the Veteran had a constant tremor of the hands and occasional startled response.  The Veteran's speech was fluent, fairly coherent and relevant.  His affect was normal; his judgment was good; and his abstract thinking was satisfactory.  The Veteran described depressive episodes lasting from one week to two months, with most episodes lasting two weeks.  The Veteran described loss of appetite, isolating behavior, a lack of sexual drive, low energy, difficulty concentrating, sleeping fifteen hours a day, feelings of worthlessness, and frequent crying spells.  Between depressive episodes, the Veteran reported feeling "totally opposite," with more energy and overall improvement of mood. 

The Veteran also reported isolating behavior, nightmares, and flashbacks that began after his appendectomy in service.  He indicated that he became "short-fused," and began to have difficulty showing others affection.  

Throughout the examination, the Veteran was oriented to time, place, and person.  His thinking process, short term memory, immediate visual memory, long term memory, and communication skills were satisfactory.  There were no obvious cognitive defects.  However, the Veteran was assigned a GAF score of 50.  The examiner also concluded the Veteran should be considered "potentially suicidal and potentially homicidal."  

Subsequently, a GAF score of 60 was recorded in September 2007, and 2008 VA records described the Veteran as alert and oriented.  

On March 9, 2009, the Veteran was admitted to the Spokane VA Medical Center for depression and his report of increased suicidal ideation.  His stay was less than twenty-one days in duration.  See 38 C.F.R. § 4.29.  The Veteran indicated that he had more difficulty working in the previous year due to his depression symptoms as well as the "downshift in the economy."  He stated he had difficulty "hustling" for work.  Throughout treatment, the Veteran was alert, oriented, logical, and coherent.  However, the following symptoms were noted: short attention span, poor coping skills, withdrawn/isolated, poor social skills, communication difficulty, and close observation monitoring.  Hallucinations and delusions were denied; his judgment was adequate.

Discharge notes from April 2009 show the Veteran was alert and oriented, but he continued to express feelings of depression.  He denied suicidal or homicidal ideation as well as hallucinations or delusions.  His judgment was adequate, and his thought content and process were normal.  His speech was coherent, and his affect was appropriate. 

On April 7, 2010, the Veteran underwent a VA examination.  The Veteran's symptoms included nightmares, panic attacks, irritability, hyper-arousal, depression, flashbacks, avoidance behavior, startled response, and difficulty concentrating.  The examiner found the Veteran was unable to maintain family role functioning and noted his social isolation.  However, the Veteran reported positive relationships with his siblings, his girlfriend, and his children.  The examiner indicated the Veteran was unable to establish and maintain effective work, school, and social relationships.  He concluded that both his PTSD symptoms and his tremors (which are not service-connected) precluded employment.  The Veteran received a GAF score of 50.

In July 2010, the Veteran was hospitalized for his PTSD symptoms, as reflected in the temporary 100 percent rating in effect from July 23, 2010 through August 31, 2010.

In September 2010 through April 2012 VA treatment records, the Veteran continued to report nightmares and avoidance behavior.  There was also documentation of some memory problems.  However, the Veteran denied suicidal or homicidal ideation as well as hallucinations or delusions.  He was consistently described as alert and oriented.  Moreover, psychiatrists noted positive progress as the Veteran completed group counseling sessions.  The Veteran himself reported feeling better as he explored his creative talents, such as playing the guitar.  In an August 2011 individual treatment session, the Veteran shared his desire to learn more about photography and his hope to buy a new camera to bring with him on a vacation he planned for his family.  He reported that he was getting along well with his children.  

At a September 2012 VA PTSD examination, the same examiner from the January 2007 examination identified the following updated symptoms: depressed mood; chronic sleep impairment; disturbances in mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.   The examiner also discussed the Veteran's difficulty concentrating, psychomotor agitation, diminished interest in certain activities, and a sense of foreshortened future.  The examiner stated that the Veteran's symptoms had worsened since he last examined him.  Specifically, the examiner noted the Veteran's GAF score was 46 and stated that the Veteran's PTSD symptoms became much more "significant" after being diagnosed with Parkinson 's disease and developing "extremely intense" tremors.  The examiner concluded that the Veteran's symptoms manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Therefore, a review of the evidence shows that prior to January 31, 2007, the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Specifically, the Veteran's symptoms included depressed mood, anxiety, disturbances of motivation and mood, sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  All of these symptoms are included in the rating criteria for a 50 percent rating.  
The Veteran's symptoms did not include memory loss, flattened affect, impaired judgment, impaired abstract thinking, difficulty in understanding complex commands, or panic attacks prior to January 31, 2007.  These symptoms are also contemplated in the 50 percent rating under Diagnostic Code 9411.  However, as stated, the list of symptoms under the rating criteria is not meant to be exhaustive.  See Mauerhan, 16 Vet. App. at 436.  

In this regard, the Board notes that the Veteran intermittently reported suicidal thoughts in 2002 through 2004.  However, his GAF scores remained high; specifically, they ranged from 60 to 71.  Therefore, while the Veteran endorsed suicidal ideation prior to January 31, 2007, the Board finds that the evidence does not reflect the level of occupational and social impairment contemplated in a 70 percent rating.  Indeed, prior to January 31, 2007, the Veteran reported positive relationships with his family and co-workers.  He was consistently described as alert and oriented with no indication of impaired judgment, delusions, or hallucinations.  In short, aside from references to suicidal ideation, the record is absent any of the other symptoms contemplated in a 70 percent rating, or any of the symptoms contemplated in a 100 percent rating, prior to January 31, 2007. 

Next, from January 31, 2007, forward, the evidence reflects the Veteran's occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  At the January 31, 2007 evaluation, the Veteran was found to be potentially homicidal and suicidal, and his GAF score was 50, which reflects serious impairment in social and occupational functioning.  Subsequently, the Veteran was briefly hospitalized because of his suicidal ideation in March 2009, and in April 2010, a VA examiner found the Veteran was unable to establish and maintain effective work, school, and social relationships.

As noted above, the Veteran was hospitalized based on his suicidal ideation, beginning on July 23, 2010, resulting in the temporary 100 percent rating in effect from July 23, 2010 through August 31, 2010.

Evidence following his July 2010 hospitalization continues to reflect severe symptomatology.  While the Veteran appeared to benefit from group counselling sessions, in which he reported an ability to maintain some positive social relationships and expressed an interest in pursuing creative outlets, at a September 2012 VA PTSD examination, the Veteran received a GAF score of 46, and the examiner identified many symptoms contemplated in a 70 percent rating.  

However, both before and after the Veteran's temporary 100 percent rating was in effect, the evidence does not show total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran was consistently alert and oriented and did not exhibit the aforementioned symptoms contemplated in a 100 percent rating.   
The Board acknowledges that the Veteran's Parkinson 's disease has resulted in severe tremors, and records from the Social Security Administration show the Veteran's functioning, to include fine motor skills, has precluded him from employment.  In this regard, the Board further acknowledges that the manifestations of the Veteran's Parkinson 's disease have affected his PTSD, as explained by the September 2012 VA examiner.  However, applying Diagnostic Code 9411 for mental disorders based on the evidence of record simply does not result in a rating in excess of 50 or 70 percent ratings awarded herein because total occupational and social impairment due solely to his mental health symptoms has not been shown.

As such, the Board finds that prior to January 31, 2007, a rating of 50 percent, but no higher, is warranted for the Veteran's PTSD with bipolar disorder and dementia; and, a rating of 70 percent, but no higher, is warranted from January 31, 2007, forward, to exclude the temporary total rating in effect from July 23, 2010 through August, 31, 2010.  There is no basis for further staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's PTSD with bipolar disorder and dementia.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Moreover, the Board considered whether an inferred claim for a total disability rating based on individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran here has been awarded a TDIU from April 7, 2010.  As such, Rice is inapplicable from April 7, 2010, onward.  Prior to this date, the evidence of record indicates that the Veteran was employed until at least 2008, with no evidence of record suggesting that the Veteran was unable to maintain substantially gainful employment until the April 7, 2010 VA examination.  At that time, the examiner concluded that both the Veteran's Parkinson 's disease, which is not service-connected, and PTSD symptoms precluded employment.  Therefore, the Board does not find that a claim for a TDIU prior to April 7, 2010 has been reasonably raised by the record.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD with bipolar disorder and dementia is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  These symptoms include depressed mood, anxiety, suspiciousness, sleep impairment, some memory problems, difficulty establishing and maintaining effective work and social relationships, impaired impulse control, and difficulty in adapting to stressful circumstances. 
Indeed, the levels of occupational and social impairment are explicitly part of the schedular rating criteria under Diagnostic Code 9411, which also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  The Board has also considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  There has been no unusual clinical picture presented or any other factor which takes the disability outside the usual rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a December 2006 letter to the Veteran, which addressed the Veteran's claim for service connection.  The claim for a higher rating for PTSD with bipolar disorder and dementia arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Therefore, no further notice is needed under the VCAA.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, records from the Social Security Administration, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Prior to January 31, 2007, the criteria for a disability rating of 50 percent, but no higher, for the Veteran's PTSD with bipolar disorder and dementia, is granted.

From January 31, 2007 through July 22, 2010 and from September 1, 2010, forward, the criteria for a disability rating of 70 percent, but no higher, for the Veteran's PTSD with bipolar disorder and dementia, is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


